     Case 6:19-cv-00169-JCB Document 15 Filed 11/12/19 Page 1 of 2 PageID #: 62




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

MID-CONTINENT CASUALTY COMPANY,                        §
                                                       §
Plaintiff,                                             §
                                                       §
V.                                                     §       CASE NO. 6:19-cv-00169-JCB
                                                       §
KBL RESTORATION, LLC,                                  §
                                                       §
Defendant.                                             §

                                     REPORT OF MEDIATOR


1.       Brad Jackson was appointed mediator by the Order of this Court on August 16, 2019.

2.       Mediation was conducted for a full day on October 22, 2019.

3.       In attendance on behalf of Plaintiff Mid-Continent Casualty Company were counsel
         Robert M. Fitzgerald and Mike Dill, Assistant Vice President of Mid-Continent Casualty
         Company.

4.       In attendance on behalf of Defendants KBL Restoration, LLC were counsel Stewart
         Shurtleff and company principals Amy Barnes f/k/a Amy Holdeman and Lee Evans.

5.       The parties were not able to reach a resolution of this matter.




REPORT OF MEDIATOR -                                                             Page 1
  Case 6:19-cv-00169-JCB Document 15 Filed 11/12/19 Page 2 of 2 PageID #: 63




                                                        Respectfully submitted,

                                                        LAW OFFICES OF BRAD JACKSON
                                                        3701 Turtle Creek Boulevard
                                                        Suite 12G
                                                        Dallas, Texas 75219
                                                        Telephone No. 214/526-7800
                                                        Telefax No. 214/526-1955

                                                        /s/ Brad Jackson
                                                        Brad Jackson
                                                        State Bar Card No. 10496460
                                                        brad@bradjackson.com

                                                        MEDIATOR


                                  CERTIFICATE OF SERVICE

        On November 12, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Eastern District of Texas, using the electronic case files system of

the court. I hereby certify that I have served all counsel and/or pro se parties of record electronically

or by another manner authorized by Federal Rule Civil Procedure 5(b)(2).


                                                        /s/ Brad Jackson
                                                        Brad Jackson




REPORT OF MEDIATOR -                                                                    Page 2
